Nebraska Advance Sheets
246	289 NEBRASKA REPORTS



not subject to such a challenge. Therefore, Dubray could
not show prejudice from counsel’s purported failure to chal-
lenge the hospital statement. Thus, I agree with the majority
that Dubray has not shown ineffective assistance of counsel
regarding his various admissions.
   Wright, J., joins in this concurrence.


  State    of Nebraska on behalf of Connor H., a minor child,
         appellee, v. Blake G., appellee, and Amanda H.,
               now known as A manda G., third -party
                     defendant and appellant.

            In re Change of Name of Connor H., by and
                through his next friend, A manda G.
            Amanda G., appellant, v. Blake G., appellee.
                                     ___ N.W.2d ___

                 Filed October 10, 2014.      Nos. S-13-995, S-13-1000.

 1.	 Minors: Names: Appeal and Error. An appellate court reviews a trial court’s
      decision concerning a requested change in the surname of a minor de novo on the
      record and reaches a conclusion independent of the findings of the trial court.
 2.	 Minors: Names. The question of whether the name of a minor child should be
      changed is determined by what is in the best interests of the child.
 3.	 Minors: Names: Proof. The party seeking the change in surname has the burden
      of proving that the change in surname is in the child’s best interests.
 4.	 Minors: Names. Substantial welfare is related to best interests, because a change
      in surname is in a child’s best interests only when the substantial welfare of the
      child requires the name to be changed.
  5.	 ____: ____. In Nebraska, there is no preference for a surname—paternal or
      maternal—in name change cases; rather, the child’s best interests is the sole
      consideration.
  6.	 ____: ____. Nonexclusive factors to consider in determining whether a change
      of surname is in a child’s best interests are (1) misconduct by one of the child’s
      parents; (2) a parent’s failure to support the child; (3) parental failure to maintain
      contact with the child; (4) the length of time that a surname has been used for
      or by the child; (5) whether the child’s surname is different from the surname
      of the child’s custodial parent; (6) a child’s reasonable preference for one of the
      surnames; (7) the effect of the change of the child’s surname on the preservation
      and development of the child’s relationship with each parent; (8) the degree of
      community respect associated with the child’s present surname and the proposed
      surname; (9) the difficulties, harassment, or embarrassment that the child may
      experience from bearing the present or proposed surname; and (10) the identifica-
      tion of the child as a part of a family unit.
                       Nebraska Advance Sheets
	               STATE ON BEHALF OF CONNOR H. v. BLAKE G.	247
	                           Cite as 289 Neb. 246

 7.	 Names: Child Custody: Presumptions. No presumption exists in favor of the
     surname desired by a custodial parent, even if the parent has sole legal and physi-
     cal custody of the child.
 8.	 Names. Name-change decisions are to be made on a case-by-case basis.

   Appeals from the District Court for Johnson County: Daniel
E. Bryan, Jr., Judge. Judgment in No. S-13-995 reversed, and
cause remanded with direction. Judgment in No. S-13-1000
affirmed.

    Marc J. Odgaard, of Hanson, Hroch & Kuntz, for appellant.

 Diane L. Merwin, of Fankhauser, Nelsen, Werts, Ziskey &
Merwin, P.C., for appellee Blake G.

  Heavican, C.J., Wright, Connolly, Stephan, McCormack,
Miller-Lerman, and Cassel, JJ.

    Cassel, J.
                      INTRODUCTION
   This appeal addresses the surname of a child born out of
wedlock and given his mother’s maiden surname. After the
mother married and began using her husband’s surname, both
parents sought to change the child’s surname—the father pro-
posing his surname and the mother requesting her married
surname. The district court granted the father’s request, giving
preference to the paternal surname and using a “substantial
evidence” standard. But the child’s best interests, without any
presumption favoring either parent’s surname, is the control-
ling standard. Upon our de novo review, we conclude that the
evidence was insufficient to show that a change in the child’s
surname was in his best interests.

                        BACKGROUND
   Connor H. was born out of wedlock to Blake G. and Amanda
H., now known as Amanda G., in October 2008. Blake signed
the birth certificate, which listed Amanda’s maiden surname
as Connor’s surname. Amanda made the decision to use her
maiden surname as Connor’s surname, and Blake testified
that he was “[n]ot really” allowed any input in that decision.
Blake and Amanda ceased living together prior to Connor’s
    Nebraska Advance Sheets
248	289 NEBRASKA REPORTS



birth, and Amanda has been Connor’s custodial parent since
his birth.
    Blake and Amanda entered into a stipulation regarding
paternity, child support, and other matters. On December 1,
2009, the district court entered a judgment, styled as an order,
granting Amanda sole legal and physical custody of Connor,
granting Blake reasonable rights of visitation, and ordering
Blake to pay child support.
    In December 2011, Amanda married. She then changed her
surname to that of her husband.
    On January 28, 2013, Blake filed a complaint to modify the
December 2009 judgment. He alleged that a material change in
circumstances had occurred and requested, among other things,
that Connor’s surname be changed to Blake’s surname.
    On August 12, 2013, Amanda initiated a separate case by
filing a petition for name change. She alleged that it was in
Connor’s best interests to change his surname from Amanda’s
maiden surname to her married surname.
    The district court heard both matters in October 2013. At
that time, Connor was 4 years old and enrolled in preschool.
Evidence established that Connor had leukemia and that he
was covered under Amanda’s insurance. Both parents were
involved in his medical care.
    Blake was able to build a strong relationship with Connor
despite their different surnames. Connor referred to Blake as
“‘Dad.’” Amanda was supportive of Blake’s relationship with
Connor and allowed Blake additional visitation at times. Blake
testified that he exercised his visitation rights and paid child
support. At the time of trial, he was current on child support,
but he had been in arrears until approximately May 2011.
Blake attended Connor’s T-ball games and school activities.
Blake also took Connor hunting and fishing and to watch foot-
ball games. Connor knew his paternal grandparents and was
involved with both of Blake’s brothers.
    Amanda wished to change Connor’s surname to match her
married surname. Because Amanda, Connor’s stepfather, and
Connor’s half sister have the same surname, Amanda thought
that Connor “would feel more part of the family and feel like
he belongs if he could have the same last name as everybody
                   Nebraska Advance Sheets
	           STATE ON BEHALF OF CONNOR H. v. BLAKE G.	249
	                       Cite as 289 Neb. 246

that he lives with.” Amanda testified that Connor asked about
her last name and that of his half sister and that he knew he
had a different last name. As it pertained to Amanda’s state
of mind and not for the truth of the matter, the court allowed
Amanda to testify that Connor had told her that he would like
his last name to be Amanda’s married surname. Amanda testi-
fied that Connor loves his stepfather and that Connor has a
great relationship with his stepgrandparents, who live in the
same town.
   Following the presentation of evidence, the district court
stated:
      Well, the Court doesn’t find that there’s evidence to
      change [Connor’s surname] to [Amanda’s married sur-
      name]. I think that’s like a de facto adoption. I’m not
      going to do that; that would just simply be wrong.
         Now, the evidence here is that the dad has had a good
      contact with the child, the natural father, and he’s kept
      contact with the child. There’s no reason to be changing
      the name to a stepfather’s name.
         The question really comes down to whether or not
      there’s evidence supplied that it would be in the best
      interest of the child to change the name at all.
         Now, mom says there is because she has changed her
      name now from [her maiden surname to her married
      surname]. And, of course, in the case of [Amanda’s]
      name change request, I’m not going to find it’s in the
      best interest to change it to [Amanda’s married sur-
      name], so I’m going to deny [Amanda’s] application in
      that regard.
         The father — the natural father’s allegation under
      the paternity law to change the name to the — to his
      name I’m going to find is probably in the best interest
      of the minor child. Now, that may be considered an old-­
      fashioned statement, but, on the other hand, I think there’s
      substantial evidence here in this sense. Now, substantial
      evidence defined in Nebraska’s law is — actually, it
      comes down to being more than a scintilla and less than
      a preponderance, which is interesting because the name
      “substantial” means that it would be substantial but, yet,
    Nebraska Advance Sheets
250	289 NEBRASKA REPORTS



      that’s the definition. I deal with that definition every day
      and in dealing with appeals and so forth.
         But the Court is going to find that there’s been primary
      contact; the contact with the natural father has been good
      with the minor child. And since mom’s name has already
      been changed, [her maiden surname] no longer is really
      relevant to this young man, and so if he was going to
      take a name, it would seem to me it would be in the best
      interest to take the natural father’s name instead of tak-
      ing what would be — in the Court’s thinking would be a
      stepfather’s name.
   On October 15, 2013, the district court entered an order
in the paternity case changing Connor’s surname to Blake’s
surname. On October 28, the district court entered a judgment
denying Amanda’s separate petition for change of name. The
court found that changing Connor’s surname to Amanda’s
married surname “would amount to a de facto adoption”
and that granting the petition would not be in the child’s
best interests.
   Amanda filed a timely appeal in each case. The parties
agreed to consolidate the appeals for briefing, argument, and
disposition. We moved the cases to our docket under our statu-
tory authority to regulate the caseloads of the appellate courts
of this state.1

                 ASSIGNMENTS OF ERROR
  Amanda assigns, reordered, that the district court erred in
denying her petition for name change and in granting Blake’s
complaint to modify the decree, because the court (1) applied
an incorrect burden of proof, (2) wrongfully gave preference to
Blake’s surname, and (3) ignored evidence which supported the
name change to Amanda’s married surname.

                  STANDARD OF REVIEW
   [1] An appellate court reviews a trial court’s decision con-
cerning a requested change in the surname of a minor de novo

 1	
      See Neb. Rev. Stat. § 24-1106(3) (Reissue 2008).
                       Nebraska Advance Sheets
	               STATE ON BEHALF OF CONNOR H. v. BLAKE G.	251
	                           Cite as 289 Neb. 246

on the record and reaches a conclusion independent of the find-
ings of the trial court.2

                           ANALYSIS
                         Burden of P roof
   [2,3] The question of whether the name of a minor child
should be changed is determined by what is in the best interests
of the child.3 The party seeking the change in surname has the
burden of proving that the change in surname is in the child’s
best interests.4 Cases considering this question have granted a
change of name only when the substantial welfare of the child
requires the name to be changed.5
   [4] Amanda contends that the district court applied an incor-
rect burden of proof. The court recognized that the question
was whether there was evidence that a name change would
be in the child’s best interests, but the court also referred to a
“substantial evidence” standard, which it defined as “more than
a scintilla and less than a preponderance.” Thus, the court may
have conflated “substantial evidence” with the “substantial
welfare” concept referred to in name-change cases. Substantial
welfare is related to best interests, because a change in sur-
name is in a child’s best interests only when the substantial
welfare of the child requires the name to be changed.6 To the
extent the court deviated from a best interests standard, it did
so in error. But our review on appeal is de novo on the record.
And in conducting our review, we will consider only whether
the evidence established that Connor’s best interests necessitate
a name change.

 2	
      In re Change of Name of Slingsby, 276 Neb. 114, 752 N.W.2d 564 (2008).
 3	
      Id.
 4	
      Id.
 5	
      Id.
 6	
      See, In re Change of Name of Slingsby, supra note 2; In re Change of
      Name of Andrews, 235 Neb. 170, 454 N.W.2d 488 (1990); Cohee v. Cohee,
      210 Neb. 855, 317 N.W.2d 381 (1982); Spatz v. Spatz, 199 Neb. 332, 258
N.W.2d 814 (1977).
    Nebraska Advance Sheets
252	289 NEBRASKA REPORTS



                    P reference for Paternal
                            Surname
   Amanda argues that the district court wrongfully gave a
preference to the surname of Blake, the biological father. She
points to the following statement by the court: “[T]he natural
father’s allegation under the paternity law to change the name
to . . . his name I’m going to find is probably in the best inter-
est of the minor child. Now, that may be considered an old-
fashioned statement . . . .” It is not clear from this statement
that the court accorded a preference for the paternal surname
in making a best interests determination. But to the extent
the court may have done so, we expressly disapprove of such
a practice.
   [5] Over 30 years ago, we recognized that no automatic
preference as to the surname of a child born in wedlock exists
in Nebraska law.7 We likewise conclude that there should be
no automatic preference as to the surname of a child born out
of wedlock. We acknowledge that some courts have recog-
nized a preference for the paternal surname.8 But other courts
have rejected that practice.9 We conclude that in Nebraska,
there is no preference for a surname—paternal or maternal—
in name change cases; rather, the child’s best interests is the
sole consideration.10

 7	
      See Cohee v. Cohee, supra note 6.
 8	
      See, e.g., D. R. S. v. R. S. H., 412 N.E.2d 1257 (Ind. App. 1980); Burke v.
      Hammonds, 586 S.W.2d 307 (Ky. App. 1979); Application of Tubbs, 620
P.2d 384 (Okla. 1980).
 9	
      See, e.g., Pizziconi v. Yarbrough, 177 Ariz. 422, 868 P.2d 1005 (Ariz. App.
      1993); In re Marriage of Schiffman, 28 Cal. 3d 640, 620 P.2d 579, 169
Cal. Rptr. 918 (1980); In re Marriage of Gulsvig, 498 N.W.2d 725 (Iowa
      1993); Gubernat v. Deremer, 140 N.J. 120, 657 A.2d 856 (1995); Bobo v.
      Jewell, 38 Ohio St. 3d 330, 528 N.E.2d 180 (1988); Ribeiro v. Monahan,
      524 A.2d 586 (R.I. 1987); Keegan v. Gudahl, 525 N.W.2d 695 (S.D.
      1994); Barabas v. Rogers, 868 S.W.2d 283 (Tenn. App. 1993); Hamby v.
      Jacobson, 769 P.2d 273 (Utah App. 1989); In re Wilson, 162 Vt. 281, 648
A.2d 648 (1994).
10	
      See, In re Marriage of Schiffman, supra note 9; Ribeiro v. Monahan, supra
      note 9; Keegan v. Gudahl, supra note 9.
                       Nebraska Advance Sheets
	               STATE ON BEHALF OF CONNOR H. v. BLAKE G.	253
	                           Cite as 289 Neb. 246

                     Sufficiency of Evidence
   Lastly, we consider Amanda’s claim that the district court
ignored the evidence which supported the name change to her
married surname and thereby erred in denying her petition for
name change and in granting Blake’s complaint to modify the
decree. As discussed above, whether Connor’s name should be
changed is driven by his best interests.
   Before engaging in a best interests analysis, we briefly
address some concerning statements by the district court.
The court stated that changing Connor’s name to Amanda’s
married surname would be “like a de facto adoption” and
“would just simply be wrong.” The court also stated that
“[t]here’s no reason to be changing the name to a stepfather’s
name” and that “it would be in the best interest to take the
natural father’s name instead of taking what would be — in
the Court’s thinking would be a stepfather’s name.” In mak-
ing these statements, the court seemingly overlooked the fact
that Amanda’s married surname is her surname—not just
“a stepfather’s name.” The court’s focus on Amanda’s mar-
ried surname as being merely a stepfather’s surname was
clearly misplaced.
   [6] We have previously set forth a list of nonexclusive fac-
tors to consider in determining whether a change of surname is
in the child’s best interests.11 These factors are (1) misconduct
by one of the child’s parents; (2) a parent’s failure to support
the child; (3) parental failure to maintain contact with the
child; (4) the length of time that a surname has been used for
or by the child; (5) whether the child’s surname is different
from the surname of the child’s custodial parent; (6) a child’s
reasonable preference for one of the surnames; (7) the effect
of the change of the child’s surname on the preservation and
development of the child’s relationship with each parent; (8)
the degree of community respect associated with the child’s
present surname and the proposed surname; (9) the difficulties,
harassment, or embarrassment that the child may experience

11	
      See, In re Change of Name of Slingsby, supra note 2; In re Change of
      Name of Andrews, supra note 6.
    Nebraska Advance Sheets
254	289 NEBRASKA REPORTS



from bearing the present or proposed surname; and (10) the
identification of the child as a part of a family unit.12
   The application of these nonexclusive factors to the evi-
dence does not support a finding that a name change—either
to Blake’s surname or to Amanda’s married surname—is in
Connor’s best interests. Several factors either weigh against
a change or do not militate in favor of one parental surname
rather than the other: Connor had used his present surname
for nearly 5 years at the time of trial; the evidence did not
establish Connor’s preference for one of the surnames; there
had been no misconduct by either party; both parents had sup-
ported Connor (although Blake had been in arrears on his child
support obligation, he was current at the time of trial); both
parents maintained contact with Connor; and both parents had
been able to form and maintain a relationship with Connor
despite the difference in surnames. Amanda opined that Connor
would feel more a part of the family if he had the same sur-
name as the rest of the household, but the evidence did not
establish difficulties in identifying Connor as part of a family
unit. In our view, only one factor weighed in favor of changing
Connor’s surname: Connor’s surname was different from the
surname of Amanda, Connor’s custodial parent.
   Amanda argues that the district court should have consid-
ered that she has sole legal custody of Connor. She contends
that as Connor’s legal custodian, she has the responsibility
and authority to make fundamental decisions for Connor
and that she has determined that it is in the best interests
of Connor for his surname to be changed to Amanda’s mar-
ried surname.
   Her contention finds some support in case law from other
jurisdictions.13 The Supreme Court of New Jersey adopted

12	
      In re Change of Name of Slingsby, supra note 2.
13	
      See, e.g., Cormier v. Quist, 77 Mass. App. 914, 933 N.E.2d 153 (2010);
      Gubernat v. Deremer, supra note 9. See, also, Aitkin County Family Serv.
      Agency v. Girard, 390 N.W.2d 906, 909 (Minn. App. 1986) (“absent
      evidence that the change will be detrimental to the preservation of the
      children’s relationship with their father, we see no reason to put aside the
      preference expressed by their custodial parent”).
                        Nebraska Advance Sheets
	                STATE ON BEHALF OF CONNOR H. v. BLAKE G.	255
	                            Cite as 289 Neb. 246

a strong presumption in favor of the surname chosen by the
custodial parent, noting the “judicial and legislative recogni-
tion that the custodial parent will act in the best interest of the
child.”14 A Massachusetts appellate court reasoned that “[a]
decision to change a child’s surname is a significant life deci-
sion; in making such a decision in the child’s best interests,
the allocation of custodial responsibility should at least be
considered.”15 But Nebraska has not recognized a presumption
in favor of the surname chosen by the custodial parent.
   Long ago, we “refuse[d] to suggest or hold that a presump-
tion exists in favor of the custodial parent.”16 Rather, we stated
that “custody, along with the other factors, is to be considered
in determining the best interests of the child.”17 Although we
made those statements concerning a name change for a child in
the context of a marital dissolution action, we see no reason to
apply a custodial—legal or physical—presumption regarding a
child born out of wedlock.
   [7] Other courts have similarly refused to adopt a presump-
tion in favor of the surname desired by the custodial parent.18
The Supreme Court of Arkansas reasoned that “such an inflex-
ible resolution will not serve the best interests of the children
involved.”19 Courts in Utah and Vermont have observed that
“the best interests of the child test can appropriately include
consideration of the custodial situation of the child, as well
as other relevant factors”20 and that a presumption “would
be inconsistent with the best interests analysis because it is
not the custodial parent’s preference, but the best interests of
the child that ‘is the paramount consideration in determining

14	
      Gubernat v. Deremer, supra note 9, 140 N.J. at 144, 657 A.2d at 869.
15	
      Cormier v. Quist, supra note 13, 77 Mass. App. at 916, 933 N.E.2d at
      155-56.
16	
      Cohee v. Cohee, supra note 6, 210 Neb. at 861, 317 N.W.2d at 384.
17	
      Id.
18	
      See, e.g., Huffman v. Fisher, 337 Ark. 58, 987 S.W.2d 269 (1999); In re
      Marriage of Schiffman, supra note 9; Hamby v. Jacobson, supra note 9; In
      re Wilson, supra note 9.
19	
      Huffman v. Fisher, supra note 18, 337 Ark. at 70, 987 S.W.2d at 275.
20	
      Hamby v. Jacobson, supra note 9, 769 P.2d at 277.
    Nebraska Advance Sheets
256	289 NEBRASKA REPORTS



whether a child’s name should be changed.’”21 We agree. No
presumption exists in favor of the surname desired by a cus-
todial parent, even if the parent has sole legal and physical
custody of the child. We will continue to apply a best interests
of the child test exclusive of any presumption favoring one
parent’s surname over the other.
   We are not unmindful that declining to change Connor’s sur-
name leaves him with a surname different from the surnames
of both of his parents. We were faced with a similar situation
in In re Change of Name of Slingsby.22 In that case, as in the
instant case, the child was born out of wedlock and given
the mother’s surname, the mother subsequently married and
changed her name, and the mother sought to change the child’s
surname from her maiden name to her married surname. The
district court denied the petition, determining that the mother
failed to prove that the name change was in the child’s best
interests. On appeal, we affirmed. We noted that there was
no evidence that the child “would be more or less likely to
identify himself with a family unit with or without a change in
his surname.”23
   The dissent in In re Change of Name of Slingsby raised
serious concerns. It pointed out that “where the child bears
neither the mother’s new surname nor the biological father’s
surname, the child will likely be questioned in the future as to
why he does not carry the last name of either his mother or his
father.”24 The dissent noted the mother’s desire for the child’s
name to match potential siblings and reasoned, “There is no
question that sharing the same surname within a family unit
provides security, stability, and a feeling of identity and limits
the potential difficulties, confusion, and embarrassment that
may arise relating to the paternity of the child.”25

21	
      In re Wilson, supra note 9, 162 Vt. at 284, 648 A.2d at 650.
22	
      In re Change of Name of Slingsby, supra note 2.
23	
      Id. at 119, 752 N.W.2d at 568.
24	
      Id. at 121, 752 N.W.2d at 569 (Gerrard, J., dissenting; Miller-Lerman, J.,
      joins).
25	
      Id. at 122, 752 N.W.2d at 570 (Gerrard, J., dissenting; Miller-Lerman, J.,
      joins).
                       Nebraska Advance Sheets
	               STATE ON BEHALF OF CONNOR H. v. BLAKE G.	257
	                           Cite as 289 Neb. 246

   Several courts have reached a similar conclusion. In Carter
v. Reddell,26 the child was given the mother’s maiden sur-
name, the mother married and changed her surname, and the
father filed a petition requesting that the child’s surname be
changed to that of the father. In affirming the name change, the
appellate court stated that it did not appear the name change
would affect the child’s relationship with either parent, that
the father’s surname would not change, and that although the
child had gone by her surname for 4 years, “there would be
very little stigma attached if she changes her last name now,
at the beginning of her school attendance.”27 Faced with a
similar situation, a Missouri appellate court stated, “We fail to
see how the best interest of this child is served by setting him
apart from other children in the community who may carry
either their father’s or mother’s surname.”28 In M.L.M. ex rel.
Froggatte v. Millen,29 the trial court granted the father’s request
to change the child’s surname to that of the father, reasoning
that because the mother had married and taken her husband’s
last name, it was in the child’s best interests that the child’s last
name match that of the other biological parent. The appellate
court affirmed, stating that “[t]he net effect of [the mother’s]
remarriage and refusal to consent to a name change leaves [the
child] bearing a last name not used by either parent, particu-
larly the custodial parent.”30
   But other courts have declined to change a child’s surname,
even when the child’s surname is different from both parents.
In In re Berger ex rel. K.C.F.,31 the father filed an action to
change the child’s surname to that of the father so that the
child would have the same surname as one of his parents. At
that time, the child was 7 years old. The father testified that

26	
      Carter v. Reddell, 75 Ark. App. 8, 52 S.W.3d 506 (2001).
27	
      Id. at 13, 52 S.W.3d at 509.
28	
      R.W.B. v. T.W. ex rel. K.A.W., 23 S.W.3d 266, 268 (Mo. App. 2000).
29	
      M.L.M. ex rel. Froggatte v. Millen, 28 Kan. App. 2d 392, 15 P.3d 857
      (2000).
30	
      Id. at 394, 15 P.3d at 859.
31	
      In re Berger ex rel. K.C.F., 778 N.W.2d 579 (N.D. 2010).
    Nebraska Advance Sheets
258	289 NEBRASKA REPORTS



the child indicated a desire to have the father’s surname and
that the child had encountered “awkward situations” due to
having a different last name.32 The mother testified that when
she changed her name, the child’s only concern was that he
would not have to change his surname. Upon her inquiry, the
child said he would not be sad or hurt if she had a different
surname than the child. In affirming the denial of the petition
for name change, the appellate court reasoned that the child
was now in school, that he had an established identity, that
friends have known him by his name for some time, and that
changing his surname now could invite more questions from
his peers. In a similar situation, a North Dakota appellate court
affirmed a trial court’s denial of a mother’s petition to change
the child’s surname to match her own. The trial court in that
case had reasoned:
      “Whatever the Court’s decision, there are going to be
      awkward moments in the child’s future when she will be
      forced to explain her name. It will be more confusing for
      her to explain that her stepfather is not her father though
      she has his last name than to explain that she has her
      mother’s maiden name. If the petitioner and her husband
      divorce, the petitioner said [the child’s] surname would
      remain the stepfather’s name. Not only would that be con-
      fusing, but then [the child’s] surname would be that of a
      man to whom she has no legal or biological connections.
      Finally, the Court believes allowing the name change
      could lead to alienation of the child from the respondent,
      even if there is no intent to do so.”33
As the North Dakota court cogently explained, some awkward-
ness is probably inevitable.
   [8] In each of the cases discussed above, a child was born
out of wedlock and given his mother’s maiden name, the
mother later married and changed her surname, and one of the
parents brought an action to change the child’s surname. But
courts reached different conclusions from case to case. The

32	
      Id. at 583.
33	
      Grad ex rel. Janda v. Jepson, 652 N.W.2d 324, 325 (N.D. 2002).
                       Nebraska Advance Sheets
	               STATE ON BEHALF OF CONNOR H. v. BLAKE G.	259
	                           Cite as 289 Neb. 246

differing conclusions reinforce the concept that name-change
decisions are to be made on a case-by-case basis.34
   The case before us presents a twist in that both parents
sought to change Connor’s surname, but the evidence does not
establish that Connor’s best interests necessitate a change in
his surname. The testimony disclosed Blake’s and Amanda’s
respective reasons for wanting to change Connor’s surname,
but the evidence fell short of demonstrating that Connor’s sub-
stantial welfare required such a change. In the future, Connor
may very well decide that he wants to change his surname.
But at this time, the evidence is simply insufficient to show
that a change to either Blake’s surname or Amanda’s married
surname would promote his best interests. We therefore reverse
the order in the paternity action granting Blake’s request to
change Connor’s surname and affirm the judgment denying
Amanda’s separate petition to change Connor’s surname.
                       CONCLUSION
   Upon our de novo review of the record, we conclude that
neither parent met his or her burden to show that a change
in Connor’s surname was in his best interests. Accordingly,
in case No. S-13-995, we reverse the district court’s order
changing Connor’s surname to that of Blake and remand
the cause with direction to deny the requested relief. In
case No. S-13-1000, we affirm the judgment dismissing
Amanda’s petition.
	                  Judgment in No. S-13-995 reversed, and
	                  cause remanded with direction.
	                  Judgment in No. S-13-1000 affirmed.

34	
      See Matthews v. Smith, 80 Ark. App. 396, 97 S.W.3d 418 (2003).

   Miller-Lerman, J., concurring.
   I concur and write separately only to observe that unlike In
re Name Change of Slingsby, 276 Neb. 114, 752 N.W.2d 564
(2008), this record does not contain testimony of a trained
fact witness or professional, the testimony of whom regarding
the impact of a name change on the child could be helpful in
meeting a party’s burden of proof.